DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-12 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoury et al. (U.S. Patent Application Publication 2018/0082689).
As per claim 1, 11 and 12, Khoury et al. discloses:
An information processing method performed by a computer (Figure 1 and paragraph [0032] – the device can be a computer), the information processing method comprising: 
detecting at least one speech segment from speech input to a speech input unit (Figure 6, item 610 and Paragraph [0064] – the speech is detected by a speech activity detector); 
extracting, from each of the at least one speech segment, a first feature quantity identifying a speaker whose voice is contained in the speech segment (Figure 6, item 620 and Paragraph [0064] – i-vectors are extracted from the speech); 
performing a comparison between the first feature quantity extracted and each of second feature quantities stored in storage and identifying respective voices of registered speakers who are target speakers in speaker recognition (Paragraph [0067] – the i-vector is compared to the other i-vectors of registered speakers and a similarity metric is used to determine the most similar stored i-vectors); and 
determining registered speakers by performing the comparison for each of consecutive speech segments detected in the detecting and, under a predetermined condition, deleting, from the storage, at least one second feature quantity having a degree of similarity less than or equal to a threshold among the second feature quantities stored in the storage, to remove at least one registered speaker identified by the at least one second feature quantity from the registered speakers stored in the storage and determine the registered speakers remained in the storage to be target speakers in speaker recognition, the degree of similarity being a degree of similarity with the first feature quantity (Figure 8B & Paragraph [0068] & [0071] – the i-vector search space is pruned to remove dissimilar i-vectors resulting in a set of target speakers upon which more precise similarity computations are executed).
Claim 11 is directed to a device for executing the method of claim 1, so is rejected for similar reasons.
Claim 12 is directed to a non-transitory computer readable recording medium containing instructions causing a computer to execute the method of claim 1, so is rejected for similar reasons.

As per claim 4, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. further discloses:
the storage pre-stores the second feature quantities (Paragraphs [0036] & [0067-0069] – the i-vectors are pre-stored).

As per claim 5, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. further discloses:
registering target speakers before the computer performs the determining, by (i) instructing each of the target speakers to utter first speech and inputting the respective first speech to the speech input unit, (ii) detecting first speech segments from the respective first speech, (iii) extracting, from the first speech segments, feature quantities in speech identifying the respective target speakers, and (iv) storing the feature quantities in the storage as the second feature quantities (Figures 3 & 4A and paragraphs [0006], [0036], [0046-0047] & [0070] – Speakers are enrolled and i-vectors created for each speaker).

As per claim 6, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. further discloses:
in the determining, as the predetermined condition, the comparison is performed a total of m times for the consecutive speech segments, where m is an integer greater than or equal to 2, and as a result of the comparison performed m times, when at least one second feature quantity having a degree of similarity less than or equal to the threshold is included, at least one registered speaker identified by the at least one second feature quantity is removed, the degree of similarity being a degree of similarity with the first feature quantity extracted in each of the consecutive speech segments (Figure 8B & Paragraphs [0067-0068] & [0071] – the i-vector search space is pruned to remove dissimilar i-vectors from a large group prior to executing more precise similarity computations)..

As per claim 7, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. further discloses:
in the determining, as the predetermined condition, the comparison is performed for a predetermined period, and as a result of the comparison performed for the predetermined period, when at least one second feature quantity having a degree of similarity less than or equal to the threshold is included, at least one registered speaker identified by the at least one second feature quantity is removed, the degree of similarity being a degree of similarity with the first feature quantity (Figure 3 and paragraphs [0046-0047] – the predetermined length of time is the amount of time required to speak the “particular words”).

As per claim 8, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. further discloses:
in the determining, when the storage stores, as the second feature quantities, second feature quantities identifying two or more respective registered speakers who are target speakers in speaker recognition, at least one registered speaker identified by the at least one second feature quantity is removed (Figure 8B & Paragraph [0068] & [0071] – the i-vector search space is pruned to remove dissimilar i-vectors prior to executing more precise similarity computations).

As per claim 9, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. further discloses:
in the detecting, speech segments are detected consecutively in a time sequence from speech input to the speech input unit (Figure 3 and paragraphs [0046-0048] – the sampling occurs every 10 milliseconds so speech segments are detected consecutively in a time sequence).

As per claim 10, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. further discloses:
in the detecting, speech segments are detected at predetermined intervals from speech input to the speech input unit (Figure 3 and paragraphs [0046-0048] – the sampling occurs every 10 milliseconds so speech segments are detected consecutively at predetermined intervals in a time sequence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al. (U.S. Patent Application Publication 2018/0082689) in view of Pearce (U.S. Patent Application Publication 2018/0277121).
As per claim 2, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. fails to disclose:
in the determining, as a result of the comparison, when degrees of similarity between the first feature quantity and all the second feature quantities stored in the storage are less than or equal to the threshold, the storage stores the first feature quantity as a feature quantity identifying a voice of a new registered speaker.
However, Pearce in the same field of endeavor teaches:
in the determining, as a result of the comparison, when degrees of similarity between the first feature quantity and all the second feature quantities stored in the storage are less than or equal to the threshold, the storage stores the first feature quantity as a feature quantity identifying a voice of a new registered speaker (Figures 3 & 4 and paragraphs [0028-0039] – if a speech sample is determined to come from an enrolled user, the sample is enrolled as a new user).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al. (U.S. Patent Application Publication 2018/0082689) in view of Grancharov et al. (U.S. Patent Application Publication 2020/0194006).
As per claim 3, Khoury et al. discloses all of the limitations of claim 1 above. Khoury et al. fails to disclose:
in the determining, when the second feature quantities stored in the storage include a second feature quantity having a degree of similarity higher than the threshold, the second feature quantity having a degree of similarity higher than the threshold is updated to a feature quantity including the first feature quantity and the second feature quantity having a degree of similarity higher than the threshold, to update information on a registered speaker identified by the second feature quantity having a degree of similarity higher than the threshold and stored in the storage, the degree of similarity being a degree of similarity with the first feature quantity.
However, Grancharov et al. in the same field of endeavor teaches:
in the determining, when the second feature quantities stored in the storage include a second feature quantity having a degree of similarity higher than the threshold, the second feature quantity having a degree of similarity higher than the threshold is updated to a feature quantity including the first feature quantity and the second feature quantity having a degree of similarity higher than the threshold, to update information on a registered speaker identified by the second feature quantity having a degree of similarity higher than the threshold and stored in the storage, the degree of similarity being a degree of similarity with the first feature quantity (Figures 1 & 4 and paragraphs [0019], [0051], [0065] & [0067-0068] – Speaker models are updated with data from the current speech sample if the confidence measure is high enough).
.

Response to Arguments
Applicant’s arguments, see page 7, filed 7/23/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 7, filed 7/23/2021, with respect to the rejection of claim 1-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 1-12 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 7/23/2021, with respect to the rejection of claims 1-12 under 35 U.S.C. 102 and 103 have been fully considered and are not persuasive.  Khoury et al. determines registered speakers that are target speakers by conducting a first pass comparison of i-vectors of registered speakers with the speaker to be verified and then taking the top N highest scoring i-vectors as target speakers for more in depth examination. Therefore, Khoury et al. reads on the amended claim language and the rejection is maintained.  

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN S LELAND III/Primary Examiner, Art Unit 2677